UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-7201 (Exact name of registrant as specified in its charter) Delaware 33-0379007 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 1 AVX Boulevard Fountain Inn, South Carolina (Address of principle executive offices) (Zip Code) (864) 967-2150 (Registrant's phone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 2, 2011 Common Stock, par value $0.01 per share AVX CORPORATION INDEX Page Number PART I: Financial Information: ITEM 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2011 and June 30, 2011 3 Consolidated Statements of Operations for the three months ended June 30, 2010 and 2011 4 Consolidated Statements of Cash Flows for the three months ended June 30, 2010 and 2011 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4. Controls and Procedures 23 PART II: Other Information: ITEM 1. Legal Proceedings 23 ITEM 1A. Risk Factors 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 6. Exhibits 24 Signature 25 -2- AVX Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) (in thousands, except per share data) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments in securities Available-for-sale securities Accounts receivable - trade Accounts receivable - affiliates Inventories Deferred income taxes Prepaid and other Total current assets Long-term investments in securities Long-term available-for-sale securities Property and equipment Accumulated depreciation ) ) Goodwill Intangible assets - net Deferred income taxes- non-current Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable - trade $ $ Accounts payable - affiliates Income taxes payable Accrued payroll and benefits Accrued expenses Total current liabilities Pensions Other liabilities Total Liabilities Commitments and contingencies (Note 8) Stockholders' Equity: Preferred stock, par value $.01 per share: - - Authorized, 20,000 shares; None issued and outstanding Common stock, par value $.01 per share: Authorized, 300,000 shares; issued, 176,368 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost: ) ) 6,227 and 6,262 shares at March 31 and June 30, 2011, respectively Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements. -3- AVX Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended June 30, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Profit from operations Other income (expense): Interest income Other, net Income before income taxes Provision for income taxes Net income $ $ Income per share: Basic $ $ Diluted $ $ Dividends declared $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. -4- AVX Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended June 30, Operating Activities: Net income $ $ Adjustment to reconcile net income to net cash from operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes Loss on available-for-sale securities - (4 ) Gain on property, plant & equipment, net of retirements 39 - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Accounts payable and accrued expenses ) Income taxes payable Other assets ) Other liabilities ) ) Net cash provided by (used in) operating activities Investing Activities: Purchases of property and equipment ) ) Purchases of investment securities ) ) Sales and redemptions of available-for-sale securities Sales and redemptions of investment securities Proceeds from property, plant & equipment dispositions 2 - Net cash used in investing activities ) ) Financing Activities: Dividends paid ) ) Purchase of treasury stock ) ) Proceeds from exercise of stock options Excess tax benefit from stock-based payment arrangements 65 82 Net cash used in financing activities ) ) Effect of exchange rate on cash ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. -5- AVX CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (in thousands, except per share data) 1. Basis of Presentation: Our consolidated financial statements of AVX Corporation and subsidiaries include all accounts and subsidiaries.All significant intercompany transactions and accounts have been eliminated.We have prepared the accompanying financial statements pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") for interim financial reporting. These consolidated financial statements are unaudited, and in the opinion of management, include all adjustments, consisting of normal recurring adjustments and accruals, necessary for the fair statement of the consolidated balance sheets, operating results and cash flows for the periods presented.Operating results for the three months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2012 due to cyclical and other factors. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted in accordance with the rules and regulations of the SEC. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the fiscal year ended March 31, 2011. Critical Accounting Policies and Estimates: We have identified the accounting policies and estimates that are critical to our business operations and understanding our results of operations.Those policies and estimates can be found in Note 1, "Summary of Significant Accounting Policies", of the Notes to Consolidated Financial Statements and in "Critical Accounting Policies and Estimates", in “Management's Discussion and Analysis of Financial Condition and Results of Operations” contained in our Annual Report on Form 10-K for the fiscal year ended March 31, 2011. Accordingly, this Quarterly Report on Form 10-Q should be read in conjunction with our Annual Report on Form 10-K for the fiscal year ended March 31, 2011. During the three month period ended June 30, 2011, there were no significant changes to any critical accounting policies or to the methodology used in determining estimates including those related to investment securities, revenue recognition, inventories, goodwill, intangible assets, property and equipment, income taxes and contingencies. New Accounting Standards In June 2011, the FASB issued Accounting Standards Update 2011-05, Presentation of Comprehensive Income, or ASU 2011-15, which revises the manner in which companies present comprehensive income. Under ASU 2011-15, companies may present comprehensive income, which is net income adjusted for the components of other comprehensive income, either in a single, continuous statement of comprehensive income or by using two separate but consecutive statements. Regardless of the alternative chosen, companies must display adjustments for items reclassified from other comprehensive income into net income within the presentation of both net income and other comprehensive income. ASU 2011-05 is effective for interim and annual periods beginning after December 15, 2011. We are currently evaluating the effect ASU 2011-15 will have on our consolidated financial statements and have not yet determined which method of presentation we will elect. 2. Earnings Per Share: Basic earnings per share are computed by dividing net earnings by the weighted average number of shares of common stock outstanding for the period.Diluted earnings per share are computed by dividing net earnings by the sum of (a) the weighted average number of shares of common stock outstanding during the period and (b) the dilutive effect of potential common stock equivalents during the period.Stock options are the only common stock equivalents currently used and are computed using the treasury stock method. -6- The table below represents the basic and diluted weighted average number of shares of common stock and potential common stock equivalents: Three Months Ended June 30, Net Income $ $ Computation of Basic EPS: Weighted Average Shares Outstanding used incomputing Basic EPS Basic earnings per share $ $ Computation of Diluted EPS: Weighted Average Shares Outstanding Effect of stock options Shares used in computing Diluted EPS (1) Diluted Income per share $ $ (1) Common stock equivalents, not included in the computation of diluted earnings per share because the impact would have been antidilutive were 3,543 shares and 1,472 shares for the three months ended June 30, 2010 and 2011, respectively. 3. Trade Accounts Receivable: March 31, June 30, Gross Accounts Receivable - Trade $ $ Less: Allowances for doubtful accounts Stock rotation and ship from stock and debit Sales returns and discounts Total allowances Net Accounts Receivable - Trade $ $ Charges related to allowances for doubtful accounts are charged to selling, general and administrative expenses.Charges related to stock rotation, ship from stock and debit, sales returns and sales discounts are reported as deductions from revenue. Three Months Ended June 30, Allowances for doubtful accounts: Beginning Balance $ $ Charges - Applications (2
